Case: 15-11100    Date Filed: 09/26/2016   Page: 1 of 20


                                                               [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 15-11100
                             Non-Argument Calendar
                           ________________________

                    D.C. Docket No. 1:14-cv-00179-MW-GRJ

RICHARD HENDRICKSON,

                                                                 Plaintiff–Appellant,

                                       versus

WILLIAM P. CERVONE, et al.,

                                                             Defendants–Appellees.

                           ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         ________________________

                               (September 26, 2016)

Before WILSON, ROSENBAUM, and JULIE CARNES, Circuit Judges.

PER CURIAM:

      Proceeding pro se, Plaintiff Richard Hendrickson sued eleven defendants for

civil rights violations under 42 U.S.C. § 1983. Plaintiff moved to proceed in forma

pauperis, and the district court granted the motion. Nonetheless, the district court
                Case: 15-11100        Date Filed: 09/26/2016       Page: 2 of 20


dismissed Plaintiff’s claims under 28 U.S.C. § 1915(e)(2)(B)(ii), which permits a

district court to dismiss an in forma pauperis complaint sua sponte if the complaint

fails to state a claim. On appeal, Plaintiff challenges the district court’s dismissal

of his claims against five defendants.1 After careful review, we affirm.

I.     BACKGROUND

       A.      Factual Background

       The complaint describes a wide-ranging conspiracy involving Melisa and

Mathew Rocks (“the Rockses”), Assistant State Attorney Robert Willis, State

Attorney William Cervone, and other defendants not subject to this appeal.

Defendants’ purported goal was to obtain Plaintiff’s arrest (and eventual

conviction) without probable cause. An arrest would allow Willis and Cervone,

both state attorneys, to “capitalize for personal gain in their respective law

enforcement role/s” and would enable the Rockses to sue Plaintiff for property or

money. In addition to the conspiracy, the complaint also describes a separate

incident involving Plaintiff’s arrest by Volusia County Deputy Sergeant Daniel


1
   The complaint contains eleven counts, each against one of eleven defendants. The district
court dismissed each count for failure to state a claim. Plaintiff’s brief addresses only five of
those counts: the counts against Melisa Rocks, Mathew Rocks, Assistant State Attorney Robert
Willis, State Attorney William Cervone, and Volusia County Deputy Sergeant Daniel Sweeley.
We conclude that Plaintiff has abandoned his claims against the remaining six defendants, as he
does not challenge the district court’s dismissal of those claims in his brief on appeal. Timson v.
Sampson, 518 F.3d 870, 874 (11th Cir. 2008) (“While we read briefs filed by pro se litigants
liberally, issues not briefed on appeal by a pro se litigant are deemed abandoned.”) (internal
citations omitted). We will therefore not address those claims.



                                                 2
                Case: 15-11100       Date Filed: 09/26/2016       Page: 3 of 20


Sweeley. The following paragraphs describe the events and actions attributable to

each defendant.2

               1.     Melisa and Mathew Rocks

       Beginning in August 2009, Plaintiff lived in his house with Defendants

Melisa and Mathew Rocks and their children. In February 2010, Plaintiff received

money as a settlement for severe burns he had suffered years earlier. Soon after,

Plaintiff learned of a conspiracy between Duran Carmen (one of the Rockses’ adult

children) and the Rockses to extort from Plaintiff this settlement money. Pursuant

to this conspiracy, Carmen and the Rockses would fabricate sexual abuse

allegations by having Carmen persuade his 11-year-old stepbrother MRJ to claim

that he had been sexually abused by Plaintiff. Carmen and the Rockses would then

report the abuse to the police unless Plaintiff (1) paid Carmen and the Rockses and

(2) waived Carmen’s debt to Plaintiff. In the meantime, Carmen alleged in a

sworn affidavit that Plaintiff had sexually abused him when he was eight years old.

The Rockses subsequently told Plaintiff that Carmen was completely responsible

for the scheme to extort him.

       On October 21, 2012, the Rockses allegedly conspired with State Attorney

Willis and Deputy Sheriff Wendy Snodgrass to “come up with a date which they

2
  For purposes of this opinion, we accept the allegations in complaint as true. Hughes v. Lott,
350 F.3d 1157, 1159–60 (11th Cir. 2003) (“A district court’s sua sponte dismissal for failure to
state a claim under § 1915(e)(2)(B)(ii) is reviewed de novo, viewing the allegations in the
complaint as true.”).


                                                3
                Case: 15-11100        Date Filed: 09/26/2016       Page: 4 of 20


might be able to anchor their false creation of sex abuse.” They decided that the

fabricated sex crime occurred on April 30, 2011, while the Rockses were attending

a baseball game without their children.

       On November 15, 2012, Melisa Rocks told Plaintiff that if he paid her and

paid off her dental bill, Mathew Rocks would contact Willis to make sure that no

charges were filed against Plaintiff. Mathew Rocks confirmed Melisa Rocks’s

offer and added that Plaintiff should create a college trust fund for each of Mathew

Rocks’s four children. In response, Plaintiff sent the Rockses $700. But despite

the payment, Willis filed an information and obtained a warrant for Plaintiff’s

arrest. Plaintiff was arrested and placed in jail.

               2.      Robert Willis

       At some point before June 25, 2012, Defendant Assistant State Attorney

Willis informed Plaintiff’s attorney that no charges would be filed against Plaintiff.

In September 2012, Willis stated that “it would be better for everyone if

[Plaintiff] . . . move[d].” 3 With the understanding that no charges would be filed,

Plaintiff moved from Florida to Alaska, having obtained the permission of his

employer to transfer.




3
  Also, in September 2012, Willis received information describing Carmen’s attempt to extort
money from Plaintiff. Namely, Carmen’s wife and another individual affirmed that Carmen had
confessed that he had falsified sexual allegations against Plaintiff. Nonetheless, Willis refused to
investigate.


                                                 4
              Case: 15-11100     Date Filed: 09/26/2016    Page: 5 of 20


      On October 9, 2012, Plaintiff learned that Willis “had changed his mind and

would now proceed to file [an] information and warrant and that total bond of

$1,200,000 bond would be set.” Willis had deceived Plaintiff: (1) to discourage

Plaintiff from retaining new, experienced counsel, (2) to “entrap[]” Plaintiff by

convincing him to cross into Canada on his way to Alaska, (3) to “eradicate”

Plaintiff’s resources and employment, (4) to increase Plaintiff’s bond, (5) to

“extinguish” Plaintiff’s constitutional rights, and (6) to vindictively prosecute

Plaintiff without probable cause.

      In response to Willis’s announcement, Plaintiff decided to return to Florida.

Around this time, on October 21, 2012, as described above, Willis, Deputy Sheriff

Snodgrass, and the Rockses conspired to “come up with a date which they might

be able to anchor their false creation of sex abuse.” In November 2012, Willis

swore in support of an information that charged Plaintiff with (1) capital sexual

battery, (2) lewd or lascivious conduct, and (3) showing obscene material to MRJ

and JR on April 30, 2011. In the certification, Willis personally swore that he had

“received testimony under oath from . . . material . . . witnesses” and that the

testimony supported the charges.

             3.     William Cervone

      In depositions taken on May 14, 2013, the Rockses’ children, MRJ and JR,

denied that Plaintiff had sexually abused them. JR’s deposition also contradicted



                                           5
              Case: 15-11100     Date Filed: 09/26/2016   Page: 6 of 20


statements that he had made during a February 2012 interview. For example, in

February 2012, JR stated that Plaintiff had forced him to watch pornography

involving two men. In his deposition, however, JR clarified that he had been

watching pornography involving two men when Plaintiff changed the program to

show pornography involving a man and a woman instead. JR’s inconsistent

statements were the result of repetitious questions, interviews, and JR’s attempt “to

please and placate his interviewer/s in any way he could imagine.”

      On May 30, 2013, the two capital sexual battery counts and the lewd or

lascivious conduct count involving MRJ were each dismissed for insufficient

evidence. Although Defendant State Attorney William Cervone dismissed the

information, he swore in bad faith by again charging Plaintiff for (1) lewd or

lascivious conduct against JR and (2) showing obscene material to MRJ and JR.

Like the original information, the new charges were based on Willis’s assertion

that he had received testimony supporting the charges from material witnesses.

But on October 8, 2013, Cervone dismissed all charges for insufficient evidence.

             4.     Daniel Sweeley

      In early November 2012, Plaintiff traveled from Alaska to Florida because

of Willis’s decision to file an information and obtain an arrest warrant. On

November 6, 2012, Defendant Deputy Sergeant Daniel Sweeley arrested Plaintiff.

Sweeley left Plaintiff handcuffed in a patrol car for three hours. Plaintiff



                                          6
              Case: 15-11100    Date Filed: 09/26/2016    Page: 7 of 20


complained of extreme discomfort caused by a pre-existing shoulder injury and

burn scars. At the direction of his superior officer, Sweeley impounded Plaintiff’s

car without a warrant, despite Plaintiff’s objection. After the impounding, an

inventory search occurred.

      B.     Procedural History

      In September 2014, Plaintiff, acting pro se, filed a § 1983 civil rights action

against fourteen defendants, including the Rockses, Willis, Cervone, and Sweeley.

Plaintiff later moved for leave to proceed in forma pauperis. The magistrate judge

granted the motion for leave to proceed in forma pauperis, but directed Plaintiff to

amend the complaint by utilizing a court-provided form designed to help pro se

litigants file law suits under § 1983. Plaintiff amended the complaint but failed to

use the court-provided form. The magistrate judge dismissed the complaint and

again directed Plaintiff to use the court-provided form. Plaintiff “objected” to

having to file a second amended complaint using the court-provided form. The

magistrate judge construed Plaintiff’s objection as a motion for reconsideration and

denied the motion.

      Plaintiff subsequently filed a second amended complaint, this time raising

eleven counts. Only five counts are relevant to this appeal. Specifically, in Count

I, Plaintiff sued State Attorney Cervone for malicious prosecution. In Count II,

Plaintiff sued Assistant State Attorney Willis for malicious prosecution. In Counts



                                          7
                 Case: 15-11100         Date Filed: 09/26/2016         Page: 8 of 20


VIII and IX, Plaintiff sued the Rockses for civil conspiracy. And in Count XI,

plaintiff sued Sergeant Sweeley for violating Plaintiff’s Fourth, Fifth, Sixth,

Eighth, and Fourteenth Amendment rights. The magistrate judge issued a report

and recommendation (“R&R”), recommending that the district court dismiss the

complaint under 28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state a claim. 4 Over

Plaintiff’s objections, the district court adopted the R&R and dismissed Plaintiff’s

complaint. This appeal followed.

II.     DISCUSSION

        A.      Applicable Standards

        We review de novo the district court’s dismissal of a complaint for failure to

state a claim under § 1915(e)(2)(B)(ii). Troville v. Venz, 303 F.3d 1256, 1259

(11th Cir. 2002).

        To prevail on a § 1983 malicious prosecution claim, Plaintiff must establish:

“(1) the elements of the common law tort of malicious prosecution; and (2) a

violation of his Fourth Amendment right to be free from unreasonable seizures.”

Grider v. City of Auburn, Ala., 618 F.3d 1240, 1256 (11th Cir. 2010) (emphasis in

original). Florida law requires the following six elements to establish a malicious

prosecution claim: “(1) an original judicial proceeding against the present plaintiff

4
  Section 1915(e)(2)(B)(ii) states that “the court shall dismiss [an in forma pauperis] case at any
time if the court determines that . . . the action or appeal . . . fails to state a claim on which relief
may be granted.”



                                                    8
              Case: 15-11100     Date Filed: 09/26/2016     Page: 9 of 20


was commenced or continued; (2) the present defendant was the legal cause of the

original proceeding; (3) the termination of the original proceeding constituted a

bona fide termination of that proceeding in favor of the present plaintiff; (4) there

was an absence of probable cause for the original proceeding; (5) there was malice

on the part of the present defendant; and (6) the plaintiff suffered damages as a

result of the original proceeding.” Kingsland v. City of Miami, 382 F.3d 1220,

1234 (11th Cir. 2004).

      B.     Section 1983 Claims Against Defendants

             1.     Willis and Cervone

      Plaintiff sued State Attorney Cervone and Assistant State Attorney Willis for

malicious prosecution. In particular, Plaintiff alleged that Willis (1) falsely

informed Plaintiff that he would not bring charges against him, (2) falsely certified

that he had testimony to support the charges against Plaintiff, and (3) told Plaintiff

it would be better if he moved away. According to Plaintiff’s allegations, Cervone

pursued prosecution of Plaintiff based on a false assertion that there was testimony

from material witnesses to support re-charging Plaintiff.

      The district court dismissed the claims against Willis and Cervone based on

prosecutorial immunity because the alleged conduct fell within their roles as

advocates of the State. Plaintiff argues that the district court improperly




                                           9
               Case: 15-11100       Date Filed: 09/26/2016       Page: 10 of 20


determined that Willis and Cervone were entitled to absolute immunity with

respect to the above allegations.5

       “In § 1983 actions, prosecutors have absolute immunity for all activities that

are ‘intimately associated with the judicial phase of the criminal process.’”

Rehberg v. Paulk, 611 F.3d 828, 837 (11th Cir. 2010). Conversely, “[i]f a

prosecutor functions in a capacity unrelated to his role as an advocate for the state,

he is not protected by absolute immunity but enjoys only qualified immunity.” Id.

at 838. To determine whether absolute immunity or qualified immunity applies, a

district judge must employ “a functional approach [of] granting immunity based on

conduct.” Id. at 837.

       Absolute immunity “applies to [a] prosecutor’s actions ‘in initiating a

prosecution and in presenting the State’s case.’” Id. Specifically, absolute

immunity applies to “appearances in judicial proceedings, including prosecutorial

conduct before grand juries, statements made during trial, examination of

witnesses, and presentation of evidence in support of a search warrant during a

probable cause hearing.” Id. at 837–38. Other absolutely immune actions include

actions “stemming from the prosecutor’s function as advocate,” such as actions


5
  While Plaintiff challenges the dismissal of the malicious-prosecution claim against Willis in
his brief on appeal, he does not explicitly challenge the district court’s dismissal of the claim
against Cervone. Because Plaintiff is proceeding pro se, we extend his arguments (to the extent
applicable) to Cervone. See Timson, 518 F.3d at 874 (explaining that we liberally construe the
briefs of pro se appellants). Moreover, although Plaintiff made several allegations against Willis
in his complaint, we only address those mentioned by Plaintiff on appeal. See id.


                                               10
              Case: 15-11100     Date Filed: 09/26/2016     Page: 11 of 20


“undertaken . . . in preparing for the initiation of judicial proceedings or for trial.”

Id. at 838. Qualified immunity, rather than absolute immunity, applies to a

prosecutor acting as an investigator, a complaining witness, or an administrator.

Id.; see also Van de Kamp v. Goldstein, 555 U.S. 335, 342 (2009).

      Here, the district court properly dismissed the malicious-prosecution claim

against Assistant State Attorney Willis. Absolute immunity applies to Willis’s

statement that he would not bring charges against Plaintiff and that it would be

better if Plaintiff moved because these acts pertain to a prosecutor’s discretion and

judgment in initiating a criminal prosecution. See Bordenkircher v. Hayes, 434
U.S. 357, 364 (1978) (“[T]he decision whether or not to prosecute, and what

charge to file or bring before a grand jury generally rests entirely in [the

prosecutor’s] discretion.”).

      Plaintiff further asserts that Willis was not entitled to absolute prosecutorial

immunity because he was not acting as an advocate for the State when he certified

that there was testimony under oath from material witnesses to support the criminal

charges. In support of his argument, Plaintiff relies on the Supreme Court’s

decision in Kalina v. Fletcher, 522 U.S. 118 (1997). In Kalina, the Supreme Court

affirmed the denial of absolute immunity to a prosecutor who certified under

penalty of perjury that the facts in an application for an arrest warrant were true.

522 U.S. 118, 129–31 (1997). The Supreme Court determined that the prosecutor



                                           11
             Case: 15-11100     Date Filed: 09/26/2016   Page: 12 of 20


was performing the function of a witness, not a lawyer, in certifying under oath

that the factual statements were true. Id. We have explained that determining

whether a prosecutor functioned as an advocate or as a witness depends on whether

the prosecutor provided sworn or unsworn statements. Rivera v. Leal, 359 F.3d
1350, 1355 (11th Cir. 2004). Focusing on this distinction, we affirmed the grant of

absolute immunity to a prosecutor who provided inaccurate information to the

court, concluding that the prosecutor did not act as a complaining witness because

he never personally swore to the truth of any of the information that he shared with

the court. Id.

      We conclude that Willis is entitled to absolute immunity for his certification

because Plaintiff failed to allege facts showing that Willis was functioning as a

complaining witness, an administrator, or an investigator. Plaintiff alleged that

Willis certified that he had received testimony under oath from material witnesses

to support the charges for capital sexual battery, lewd or lascivious conduct, and

showing obscene material to a child. Notably, Plaintiff never alleged that Willis

personally swore to the truth of the facts contained in the information. See Rivera,
359 F.3d at 1355; Kalina, 522 U.S. at 129–31.

      Moreover, the facts as alleged by Plaintiff show that Willis’s certification

complied with the Florida Rules of Criminal Procedure governing the filing of an

information, which require:



                                         12
             Case: 15-11100      Date Filed: 09/26/2016    Page: 13 of 20


      An information charging the commission of a felony shall be signed
      by the state attorney, or a designated assistant state attorney, under
      oath stating his or her good faith in instituting the prosecution and
      certifying that he or she has received testimony under oath from the
      material witness or witnesses for the offense.

Fla. R. Crim. P. 3.140(g). Because the rule requires that the information be signed

by the state attorney or assistant state attorney, Willis was not performing an act

that any complaining witness could have done. See Kalina, 522 U.S. at 129–30

(explaining that a prosecutor performed an act that any complaining witness could

have performed by swearing under oath to the truth of the facts in a certification of

probable cause, as the document did not require the certification to come from a

prosecutor). Because Plaintiff’s allegations show that Willis was acting within his

role as an advocate in making the certification, the district court did not err in

concluding that absolute immunity shields this act.

      As to State Attorney Cervone, the district court likewise did not err by

dismissing Plaintiff’s malicious-prosecution claim against him based on absolutely

immunity. Cervone was acting within his role as an advocate for the State when he

filed the information against Plaintiff. See Buckley v. Fitzsimmons, 509 U.S. 259,

273 (1993) (“[A]cts undertaken by a prosecutor in preparing for the initiation of

judicial proceedings or for trial, and which occur in the course of his role as an

advocate for the State, are entitled to the protections of absolute immunity.”).




                                           13
             Case: 15-11100      Date Filed: 09/26/2016    Page: 14 of 20


      Finally, to the extent Plaintiff argues that the district court did not apply the

functional approach in considering whether Willis and Cervone were entitled to

prosecutorial immunity, we reject this argument. The district court parsed out each

allegation made against Willis and Cervone and determined that they were entitled

to immunity for each of their respective acts. Accordingly, Plaintiff failed to state

a claim against Willis and Cervone.

             2.     The Rockses

      Plaintiff sued Mathew and Melisa Rocks for § 1983 civil conspiracy.

Specifically, Plaintiff alleged that the Rockses conspired to have Plaintiff arrested

without probable cause for the purpose of extorting money from him. The district

court concluded that the Rockses were private parties, not state actors, and

therefore could not be liable for a § 1983 civil conspiracy. On appeal, Plaintiff

appears to argue that the district court erred by failing to consider the Rockses’

scheme with Deputy Sheriff Snodgrass and other defendants.

      “To state a claim for conspiracy under § 1983, a plaintiff must allege that

(1) the defendants reached an understanding or agreement that they would deny the

plaintiff one of his constitutional rights; and (2) the conspiracy resulted in an actual

denial of one of his constitutional rights.” Weiland v. Palm Beach Cty. Sheriff’s

Office, 792 F.3d 1313, 1327 (11th Cir. 2015). However, “[t]o obtain relief under

§ 1983, [the plaintiff] must show that he was deprived of a federal right by a



                                          14
             Case: 15-11100     Date Filed: 09/26/2016    Page: 15 of 20


person acting under color of state law.” Patrick v. Floyd Med. Ctr., 201 F.3d 1313,

1315 (11th Cir. 2000).

      As noted, the district court dismissed the claims against the Rockses because

they did not act under color of state law. However, “an otherwise private person

acts ‘under color of’ state law when engaged in a conspiracy with state officials to

deprive another of federal rights.” Tower v. Glover, 467 U.S. 914, 920 (1984).

We have explained that:

      Private parties who corruptly conspire with state officials to
      maliciously prosecute an individual . . . act under color of state law
      and can be sued by that individual under section 1983. The plaintiff
      attempting to prove such a conspiracy must show that the parties
      “reached an understanding” to deny the plaintiff his or her rights. The
      conspiratorial acts must impinge upon the federal right; the plaintiff
      must prove an actionable wrong to support the conspiracy.

NAACP v. Hunt, 891 F.2d 1555, 1563 (11th Cir. 1990) (citations omitted).

      Here, the district court did not err by dismissing the § 1983 civil conspiracy

claims against the Rockses because Plaintiff failed to allege facts showing that they

should be considered state actors, or that they conspired with state actors to violate

his constitutional rights. Plaintiff makes several allegations that the Rockses

conspired with Mathew Rocks’s son Carmen, another private actor, to fabricate the

claims of sexual abuse in order to extort money from Plaintiff. Indeed, Plaintiff

alleges that Carmen filed a sworn affidavit, in which he stated that Plaintiff

sexually abused him when he was eight years old, and that Carmen persuaded MRJ



                                          15
               Case: 15-11100        Date Filed: 09/26/2016       Page: 16 of 20


to claim that he had been sexually abused by Plaintiff. But conspiring with another

private actor does not state a claim for § 1983 conspiracy. See Am. Mfrs. Mut. Ins.

Co. v. Sullivan, 526 U.S. 40, 50 (1999) (“[T]he under-color-of-state-law element of

§ 1983 excludes from its reach merely private conduct, no matter how

discriminatory or wrongful.”) (internal quotation marks omitted).

       While making allegations that the Rockses conspired with Carmen to

fabricate evidence, Plaintiff does not allege that the Rockses conspired with other

state actors to do the same. With respect to the state actors, Plaintiff alleges that

the Rockses conspired with Willis and Deputy Sheriff Snodgrass to “invent a

crime” and create a date for when the fabricated sexual abuse took place. These

conclusory allegations, however, are not enough to establish that the Rockses

conspired with state actors to have him arrested without probable cause. See

Chaparro v. Carnival Corp., 693 F.3d 1333, 1337 (11th Cir. 2012) (“[I]f

allegations are indeed more conclusory than factual, then the court does not have to

assume their truth.”).6 Therefore, the district court correctly dismissed the § 1983

civil conspiracy claims against the Rockses.


6
  Besides his failure to allege facts showing that the conspiracy resulted in a constitutional
violation, Plaintiff’s allegations that the Rockses conspired with state actors to invent false
charges is contradicted by other allegations in the complaint. Specifically, in describing the
discrepancies between JR’s May 2013 deposition and his interview in February 2012 before the
charges were filed, Plaintiff alleges that JR stated in his February 2012 interview that Plaintiff
had shown him pornography involving two men. Given Plaintiff’s admission that JR told
investigators that Plaintiff had shown him pornography, Plaintiff’s allegations tend to show that
there was arguable probable cause for at least one of the charges for which he was arrested.


                                                16
               Case: 15-11100       Date Filed: 09/26/2016       Page: 17 of 20


               3.     Deputy Sweeley

       Plaintiff sued Sweeley for several constitutional violations that Plaintiff

alleged occurred during his arrest. In particular, Plaintiff alleged that Sweeley

placed him in handcuffs for three hours, in violation of his Eighth Amendment

rights. Plaintiff further alleged that Sweeley violated his constitutional rights by

impounding and searching his car. The district court concluded that Plaintiff failed

to state a claim against Sweeley for a Fourth Amendment violation based on

excessive force or for the seizure of Plaintiff’s car. On appeal, Plaintiff reiterates

that he was handcuffed for over three hours and had made arrangements to prevent

his car from being impounded.

                      a.      Excessive Force

       We evaluate whether a Fourth Amendment violation has occurred in an

excessive force case stemming from an arrest under an objective reasonableness

standard. 7 Hadley v. Gutierrez, 526 F.3d 1324, 1329 (11th Cir. 2008). In doing

so, we ask whether the officer’s actions are “objectively reasonable in light of the

facts confronting the officer.” Mobley v. Palm Beach Cty. Sheriff Dep’t, 783 F.3d
1347, 1353 (11th Cir. 2015). And we recognize that “an arrest ‘necessarily carries


7
  Although Plaintiff argues that his excessive force claim is governed by the Eighth Amendment,
the district court properly analyzed Plaintiff’s excessive-force claim as arising under the Fourth
Amendment. See Jackson v. Sauls, 206 F.3d 1156, 1169 (11th Cir. 2000) (analyzing a claim of
excessive force arising from an arrest under the Fourth Amendment); see also United States v.
Myers, 972 F.2d 1566, 1571 (11th Cir. 1992) (“[T]he Eighth Amendment applies only after a
prisoner is convicted.”).


                                               17
              Case: 15-11100     Date Filed: 09/26/2016     Page: 18 of 20


with it the right to use some degree of physical coercion or threat thereof to effect

it.’” Id.

       Here, the district court did not err by concluding that Plaintiff failed to state

a claim for excessive force against Sweeley. Plaintiff alleged that Sweeley “placed

[P]laintiff [in a patrol car] in handcuffs behind his back [for] over three hours” and

that “Plaintiff complained about the extreme discomfort due to prior shoulder

injury and burn scars.” However, “[p]ainful handcuffing, without more, is not

excessive force in cases where the resulting injuries are minimal.” Rodriguez v.

Farrell, 280 F.3d 1341, 1351 (11th Cir. 2002). Plaintiff never alleged, nor does he

argue on appeal, that he sustained any injuries from the handcuffing. Accordingly,

the district court properly dismissed Plaintiff’s claim for excessive force against

Sweeley.

                    b.     Impounding of Plaintiff’s Car

       The district court also did not err by concluding that Plaintiff failed to allege

facts showing that Sweeley violated his constitutional rights by impounding his car

following his arrest. Plaintiff alleged that Sweeley impounded his car at the

direction of his superiors, even though Plaintiff had made arrangements for his car

to be picked up by a friend.

       The Supreme Court addressed a similar situation in Colorado v. Bertine, 479
U.S. 367 (1987). In Bertine, the police impounded the plaintiff’s car following his



                                           18
             Case: 15-11100     Date Filed: 09/26/2016     Page: 19 of 20


arrest for driving under the influence, even though the plaintiff “could have been

offered the opportunity to make other arrangements for the safekeeping of his

property.” 479 U.S. at 373–74. The Supreme Court determined that seizure of the

car was not unconstitutional because the police had discretion to impound the car

following the plaintiff’s arrest, and did not act in bad faith by doing so. Id.

Because Plaintiff did not allege facts showing that Sweeley acted in bad faith or

outside of his discretion by impounding Plaintiff’s car, the district court properly

dismissed Plaintiff’s claim against Sweeley. See id.

      C.     Plaintiff’s Required Use of a Form

      Plaintiff’s final argument is that the district court violated his constitutional

rights by requiring him to use a court-provided form for his complaint because it

did not permit him to raise any claims under the federal court’s pendent

jurisdiction. In other words, Plaintiff appears to be arguing that the court-provided

form did not permit him to raise any state-law claims.

      Plaintiff’s claim is without merit. At the time Plaintiff filed his complaint,

the Local Rules for the Northern District of Florida required that any pro se civil

rights action pursuant to § 1983 be submitted using the appropriate form, and

further limited any complaint or memorandum to 25 pages (unless the plaintiff

received leave to file otherwise). N.D. Fla. Loc. R. 5.1(J) (2014). The district

court directed Plaintiff to amend his complaint and noted that the complaint must



                                          19
             Case: 15-11100     Date Filed: 09/26/2016    Page: 20 of 20


comply with Local Rule 5.1(J), meaning that it could not exceed 25 pages and

must be filed on the court-provided form designated for non-prisoner civil rights

cases. Although the court-provided form directs a § 1983 litigant to “[s]tate what

rights under the Constitution, laws, or treatises of the United States [he] claim[s]

have been violated,” it does not explicitly prohibit a litigant from raising state-law

claims. See N.D. Fla. Civil Rights Complaint Form for Non-Prisoner Litigants in

§ 1983 Actions, available at

http://www.flnd.uscourts.gov/forms/Pro%20Se/Complaint-Prisoner1983.pdf. But

in any event, Plaintiff does not identify what state-law claims he wished to present.

Nor did Plaintiff’s initial complaint or amended complaint allege any state-law

claims. Accordingly, we conclude that Plaintiff’s claim is without merit.

III.   CONCLUSION
       Based on the foregoing, the district court’s dismissal of Plaintiff’s complaint

for failure to state a claim under § 1915(e)(2)(B)(i) is AFFIRMED.




                                          20